Name: Commission Regulation (EC) No 69/2004 of 15 January 2004 authorising derogations from certain provisions of Council Directive 1999/105/EC in respect of the marketing of forest reproductive material derived from certain basic material
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  marketing;  forestry
 Date Published: nan

 Avis juridique important|32004R0069Commission Regulation (EC) No 69/2004 of 15 January 2004 authorising derogations from certain provisions of Council Directive 1999/105/EC in respect of the marketing of forest reproductive material derived from certain basic material Official Journal L 010 , 16/01/2004 P. 0016 - 0017Commission Regulation (EC) No 69/2004of 15 January 2004authorising derogations from certain provisions of Council Directive 1999/105/EC in respect of the marketing of forest reproductive material derived from certain basic materialTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material(1), and in particular Article 6(7) thereof,Whereas:(1) In accordance with Directive 1999/105/EC, forest reproductive material to be marketed is to be derived from basic material which fulfils the requirements laid down in the Annexes to that Directive.(2) Forest reproductive material derived from approved basic material may be marketed under several categories, including "Qualified".(3) Certain basic material of a species not previously covered by Council Directive 66/401/EEC(2) which produces forest reproductive material which does not fulfil all the requirements of Directive 1999/105/EC and cannot fulfil these requirements in a reasonable period of time due to the long life cycle.(4) In order to prevent a deficiency of basic material intended for the production of reproductive material, derogations should therefore be authorised for a limited period and subject to specific conditions.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS REGULATION:Article 11. This Regulation applies to basic material of Pinus pinaster Ait. which meets the requirements of Directive 1999/105/EC, with the exception of point 1(c) of Annex IV to that Directive.2. Where reproductive material is derived from basic material of the type referred to in paragraph 1, Member States may authorise the marketing of such reproductive material under the category "Qualified".For the purposes of this Regulation, definitions of "basic material", "reproductive material", "qualified" and "official body" provided for in Article 2 of Directive 1999/105/EC shall apply.Article 21. Member States shall notify the Commission and other Member States of any basic material which has been approved to produce forest reproductive material under this Regulation.2. The entry in the national list of approved basic material referred to in Article 10 of Directive 1999/105/EC shall indicate that the basic material has not fulfilled all the requirements of that Directive as following "Article 6(7) of Directive 1999/105/EC".3. The entry in the Community List of approved basic material for the production of forest reproductive material referred to in Article 11 of Directive 1999/105/EC shall indicate that the basic material has not fulfilled all the requirements of that Directive as following "Article 6(7) of Directive 1999/105/EC".4. The entry in the Master Certificate referred to in Article 12 first indent of Directive 1999/105/EC shall indicate that the basic material has not fulfilled all the requirements of that Directive as following "Article 6(7) of Directive 1999/105/EC". Detailed information is laid down in the Annex to this Regulation.Article 3During the marketing of forest reproductive material from the basic material authorised under Article 1 the supplier's label or documents required under Article 14(1) of Directive 1999/105/EC shall state that "The material meets the requirements as foreseen by Commission Regulation (EC) No 69/2004".Article 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.It shall expire 15 years after its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 11, 15.1.2000, p. 17.(2) OJ 125 11.7.1966, p. 2326/66.ANNEXInformation to be laid down in the Master Certificate as set out in Annex VIII part B1. In paragraph 1(b) the wording "Article 6(7) of Directive 1999/105/EC" and the appropriate name of the basic material shall be indicated.2. In paragraph 6 the wording "Article 6(7) of Directive 1999/105/EC" and the register reference shall be indicated.3. In paragraph 20 the wording "Article 6(7) of Directive 1999/105/EC" shall be indicated.